 

Exhibit 10.2

LOGO [g101730exlogo2.jpg]

FORM OF STOCK OPTION AGREEMENT

 

GRANTEE

NAME

 

NUMBER OF

OPTIONS

GRANTED

 

OPTION

PRICE

 

GRANT

DATE

 

EXPIRATION

DATE

«First_Name»

«Last_Name»

  «Options»   $«Price»   «Grant_Date»   «Expiration_Date»

STOCK OPTION VESTING SCHEDULE

 

PERCENTAGE OF OPTION

SHARES EXERCISABLE

  

DATE

EXERCISABLE

                                   

I, «First_Name» «Last_Name», SSN «SSN», hereby accept the Options set forth in
this Stock Option Agreement, reflecting the grant on «Grant_Date» of «Options»
options to purchase the common stock of WMS Industries Inc. at an option price
of $«Price» (“Option Agreement”) and agree to comply with the terms and
conditions of the Stock Option Agreement and of the Plan referenced in the Stock
Option Agreement.

WMS Industries, Inc., a Delaware corporation (the “Company”), hereby grants to
«First_Name» «Last_Name» (the “Grantee”, also referred to as “you”), an option
to purchase «Options» shares of the common stock of the Company at an option
price of $«Price» per share pursuant to the terms of this Stock Option Agreement
and the 2009 Restatement of the WMS Industries Inc. Amended and Restated
Incentive Plan (the “Plan”).

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Stock Option Agreement and the Plan.

 

Grantee:  

 

  (Signature) Company:  

LOGO [g101730exlogo3.jpg]

 

  Brian R. Gamache   Chief Executive Officer

PLEASE RETURN A COPY OF THIS SIGNED AGREEMENT TO:

WMS — Legal Department, Waukegan Office

PLEASE RETAIN THE ORIGINALLY SIGNED AGREEMENT FOR YOUR RECORDS

This is not a stock certificate or a negotiable instrument.

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

 

LOGO [g101730exlogo2.jpg]

STOCK OPTION AGREEMENT

1. Options/Nontransferability. This Stock Option Agreement (the “Option
Agreement”) evidences the grant to you on the Grant Date set forth on the cover
page of an option under the 2009 Restatement of the WMS Industries Inc. Amended
and Restated Incentive Plan (the “Plan”) to purchase shares of the common stock
of the Company (the “Option”). Under applicable provisions of the Internal
Revenue Code of 1986, as amended, the Option is treated as a non-qualified stock
option. As used in this Option Agreement, your primary employer (“Employer”),
the Company, and its subsidiaries and affiliates are collectively referred to as
the “Employer Group.” Capitalized terms that are not defined on the cover page
or in the Option Agreement are defined in the Plan. Your Option Agreement may
not be transferred, assigned, pledged or hypothecated, whether by operation of
law or otherwise, nor may the Option be made subject to execution, attachment or
similar process.

2. The Plan. This Option is issued in accordance with and is subject to and
conditioned upon all of the terms and conditions of this Option Agreement and
the Plan as amended from time to time, provided, however, that no future
amendment or termination of the Plan shall, without your consent, alter or
impair any of your rights or obligations under the Plan, all of which are
incorporated by reference in this Option Agreement as if fully set forth herein.

3. Termination. The Option shall terminate immediately if you voluntarily incur
a Termination of Service without the written consent of the Employer Group or if
you incur a Termination of Service by action of the Employer Group due to your
willful refusal to perform your duties or for “cause” (as such term is defined
in your employment or severance agreement (if any) or, if none, as defined by
the Committee and in effect at the time of your termination). Notwithstanding
the previous sentence, if your Termination of Service is voluntary and with the
written consent of the Employer Group (which written consent expressly sets
forth a statement to the effect that, to the extent exercisable on the date of
such termination the Option shall remain exercisable), or if your Termination of
Service is by action of the Employer Group for reasons other than cause, you may
exercise the Option to the extent exercisable at the time of such termination,
at any time prior to the expiration of three months after such termination, or
for any longer period of time after such termination as shall be determined by
the Committee, but not later than the Expiration Date. Should you die during
your employment or service or following your Termination of Service, the Option
shall immediately terminate, except that, to the extent exercisable by you at
the time of your death, the Option may be exercised within one year after the
date of your death but not later than the Expiration Date, solely in accordance
with all of the terms and conditions of the Plan by your personal
representatives or by the person or persons to whom your rights under the Option
shall pass by will or by the applicable laws of descent and distribution.

4. Additional Forfeiture. The Committee may cancel, suspend, withhold or
otherwise limit or restrict the Option at any time if you (i) are not in
compliance with all applicable provisions of this Option Agreement or the Plan
or (ii) engage in any activity inimical, contrary or harmful to the interests of
the Employer Group, including but not limited to: (A) conduct related to your
service or employment for which either criminal or civil penalties against you
may be sought,

 

2



--------------------------------------------------------------------------------

(B) violation of any policies of the Employer Group, including, without
limitation, insider trading or anti-harassment policies, or (C) participating in
a hostile takeover attempt against the Employer Group.

5. Restrictive Covenants. As a condition of and consideration for this option
grant and in consideration for «Grant_Reason», you agree with the Company as
follows:

 

  a. Acknowledgments. You acknowledge that:

 

  i. The Employer Group is engaged in the business of designing, developing,
commercializing and promoting gaming products and services including game
themes, game play concepts, gaming systems, gaming platforms, gaming websites,
online game play; manufacturing, selling, leasing and distributing gaming
devices (e.g., without limitation, video and reel spinning slot machines, video
poker games, video lottery terminals, local progressives and wide-area
progressive systems), related gaming systems hardware and software, as well as
ancillary products associated with such gaming devices, including without
limitation marketing materials, chairs, and signage (“Business”).

 

  ii. As an integral part of its business, the Employer Group develops and
maintains proprietary, confidential and trade secret information relating to
both specific gaming machines and gaming machines generally, as well as those
being developed, its Business, including, but not limited to, information
related to design, product development plans and strategies, techniques for game
design and development, knowledge regarding and plans for the integration of
hardware and software, product maintenance and operations, game and bonus
concepts, product and marketing strategies, new game concepts, mathematical
formulas, license agreements, research regarding players’ behavior and trends in
the gaming industry and game themes, licensed and non-licensed themes, and
strategic marketing.

 

  iii. The Employer Group undertakes various efforts and measures to maintain
the secrecy and confidentiality of its proprietary, confidential and trade
secret information.

 

  iv. You have or will have access to and knowledge of such proprietary,
confidential and trade secret information.

 

  v. The scope of the covenants and restrictions on future employment set forth
below, including with respect to time, territory and industry are reasonable and
fair and are necessary for the protection of the Employer Group’s proprietary,
confidential and trade secret information.

 

  vi. The scope of the covenants and restrictions contained herein in no way
limit you from utilizing in future employment your general skills and abilities
as well as the general and non-proprietary, non-confidential and non-trade
secret information and knowledge that you have or will obtain, acquire and
develop in the course of employment with the Employer Group.

 

  vii.

For a period of one (1) year following termination of your employment with the
Employer Group, you would not be able to work for a competing Business anywhere
in

 

3



--------------------------------------------------------------------------------

 

the world without using or disclosing the proprietary, confidential or trade
secret information of the Employer Group, regardless of any measures taken by
you or a future employer to protect and preserve the Employer Group’s
proprietary, confidential or trade secret information.

 

  viii. You have both general and specific skills and abilities that are
beneficial across many industries outside of the Business and which are located
throughout the world, including throughout the United States.

 

  b. Covenants. You hereby covenant and agree that during your employment by the
Employer Group and for a period of one (1) year following your voluntary
termination of employment or any termination of your employment by the Employer
Group for cause or without cause:

 

  i. You shall not engage or participate in, or assist, advise or otherwise be
connected with (including as an employee, independent contractor, owner,
partner, member, shareholder, officer, director, advisor, consultant, lender,
supplier, agent or otherwise) a business located anywhere in the world which is
engaged in the design, development, importation, manufacture, leasing,
distribution and/or sale of gaming devices, or component parts for gaming
devices or related hardware and software, as well as ancillary products
associated with such gaming devices, including without limitation marketing
materials, chairs, and signage; provided, however, that nothing in this
agreement shall prevent you from acquiring or owning, as a passive investment,
up to one percent (1%) of the outstanding voting securities of an entity engaged
in a competing Business which securities are publicly traded in any recognized
national securities market;

 

  ii. You shall not solicit or attempt to solicit (i) any person, company or
entity who is or has been a customer of the Employer Group during the one
(1) year period prior to the termination of your employment at the Employer
Group to do business with any person, company or entity other than the Employer
Group, or (ii) solicit for employment or employ any employee of the Employer
Group or any person who is or was employed by the Employer Group during the one
(1) year period prior to the termination of your employment at the Employer
Group, or take any actions which are calculated to persuade any such person to
terminate his or her association with the Employer Group.

 

  c. Injunctive Relief. You acknowledge that any violation or threatened
violation by you of the covenants contained in this agreement would cause
material and irreparable harm to the Company and that the Company would not have
an adequate remedy at law because it will be difficult or impossible to
establish the full and precise monetary value of such damage. You agree that, in
addition to any and all other remedies available to the Company at law or in
equity, the Company shall have the right to have your violation or threatened
violation of any of the covenants contained herein restrained by equitable
relief, including, but not limited to, a temporary restraining order, a
preliminary injunction, a permanent injunction, or such other alternative relief
as may be appropriate, without the necessity of the Company posting any bond. In
the event you breach the covenants contained herein, the restricted period
applicable to you shall be extended for the period of such breach.

 

4



--------------------------------------------------------------------------------

 

  d. Indemnification. You agree to indemnify, save and hold harmless the Company
from and against any and all claims, damages, losses and expenses (including
reasonable attorneys’ and expert witness fees) resulting from or arising out of
any breach by you of this Agreement, or incurred by the Company in enforcing
this Agreement against you.

 

  e. Other Limitations. The provisions of this paragraph 5 are in addition to
the award forfeiture provisions set forth in Section 11 of the Plan and in no
way modify, amend or change such Plan provisions.

6. Employment Not Affected. Neither the grant of any Option, nor any other
action taken with respect to the Option, shall confer upon the Grantee any right
to continue in the employ of the Employer Group or shall interfere in any way
with the right of the Employer Group to terminate Grantee’s employment at any
time. Except as may be otherwise limited by another written agreement, the right
of the Employer Group to terminate at will the Grantee’s employment with it at
any time (whether by dismissal, discharge, retirement or otherwise) is
specifically reserved.

7. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a holder of the Company’s common stock
subject to this Option Agreement.

8. Severability. Should a court of competent jurisdiction deem any of the
provisions in this Option Agreement to be unenforceable in any respect, it is
the intention of the parties to this Option Agreement that this Option Agreement
be enforced to the greatest extent deemed to be enforceable.

9. Choice of Law. This Option Agreement shall be governed by and construed and
interpreted in accordance with the substantive laws of the State of Delaware,
without giving effect to any conflicts of law rule or principle that might
require the application of the laws of another jurisdiction.

10. Securities Laws. The Company shall not be obligated to issue any shares
pursuant to this Option if, in the opinion of counsel to the Company, the shares
to be so issued are required to be registered or otherwise qualified under the
United States Securities Act of 1933, as amended, or under any other applicable
statute, regulation or ordinance affecting the sale of securities, unless and
until such shares have been so registered or otherwise qualified.

11. Income Taxes. You agree to comply with the appropriate procedures
established by the Company, from time to time, to provide for payment or
withholding of such income or other taxes as may be required by law to be paid
or withheld in connection with the exercise of this Option.

12. Expiration. This Option, to the extent not previously exercised, shall
expire on the seventh anniversary of the Grant Date.

13. Exercise. This Option is to be exercised by logging on to
www.benefitaccess.com with your User Name, Password and Trading Pin, or by
delivering to the Company a written notice of exercise in the form attached
hereto as Exhibit A together with payment as provided in the Plan.

 

5



--------------------------------------------------------------------------------

 

EXHIBIT A

STOCK OPTION EXERCISE NOTICE

Dated:                     

Vice President and Secretary

WMS INDUSTRIES INC.

800 S. Northpoint Blvd.

Waukegan, Illinois 60085

Sir/Madam:

Notice is hereby given of my election to purchase      shares of common stock of
WMS Industries Inc. (the “Company”) at a price of $             per share under
the provisions of the stock option (“Option”) granted to me on
                     under the terms of the 2009 Restatement of the WMS
Industries Inc. Amended and Restated Incentive Plan.

I hereby certify that I am in compliance with the covenants and forfeiture
provisions of the Option Agreement dated as of                      between the
Company and me (the “Option Agreement”). I acknowledge that a violation of these
provisions will result in the forfeiture of any remaining options that I have.

Cash Method or Cashless Method

Cash: Enclosed is my check made payable to WMS Industries Inc. in the amount of
$             in payment of the exercise price of the Option and my check in the
amount of $             made payable to                                         
in payment of the tax due on exercise of the Option.

Cashless: I will contact my broker from                                         
[BROKER’S NAME/COMPANY], who will be verifying my options and arranging to
exercise and sell my option shares.

The following information is supplied for use in issuing and registering the
shares purchased:

 

Number of shares:  

 

Full Name:  

 

Address:  

 

 

 

 

Very truly yours,

 

[                                         ]

 

6